Title: From Alexander Hamilton to Peter Shoemaker, 12 November 1799
From: Hamilton, Alexander
To: Shoemaker, Peter


          
            Sir,
            Nor. 12th. 99 N York
          
          You will take up your march as soon as possible for Fort Fayette. I am anxious that you should reach that place this Winter provided you can do it without a injury to your men. If you find the thing impracticable you will take up your quarters in the town of Bedford where you will find an agent of the Contractor. With him you will make the necessary arrangements informing me what you shall have done and proceeding as early as possible in the spring to your destination
          With considn—
           Capn. Shoemaker—
        